Citation Nr: 0429367	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
dermatitis, chronic, left and right legs.

2.  Entitlement to an effective date prior to October 25, 
2001, for the assignment of a 30 percent evaluation for 
dermatitis, chronic, left and right legs.

(By separate decision, the Board of Veterans' Appeal (Board) 
addresses the issue of whether an August 20, 2001 decision, 
in which the Board denied an evaluation in excess of 10 
percent for left leg dermatitis, should be revised on the 
basis of clear and unmistakable error (CUE).)


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel






INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964, and on active duty for training from June 12, 
1996 to June 24, 1996.  

These claims come before the Board on appeal from an April 
2003 rating decision of the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (RO) in Sioux Falls, 
South Dakota.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if they are required to take further 
action with regard to this claim. 


REMAND

First, in August 2004, the veteran submitted pertinent 
evidence directly to the Board in support of his claim of 
entitlement to an evaluation in excess of 30 percent for 
dermatitis, chronic, left and right legs.  This evidence 
consists of a nonduplicative July 2004 report from a private 
dermatologist and photographs.  The RO has not considered 
this evidence in the first instance and the veteran has not 
waived his right to have the RO do so.  

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  See 67 Fed. Reg. 3,099, 3,103-104 (Jan. 23, 2002).  
In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), however, the United 
States Court of Appeals for the Federal Circuit held that the 
provisions of 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) 
were inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002), because they denied appellants a 
"review on appeal" when the Board considered additional 
evidence without remanding the case to the RO for initial 
consideration.  In light of this holding, on remand, the RO 
must ensure that 


the veteran is afforded due process by initially considering 
the previously noted evidence in support of the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for dermatitis, chronic, left and right legs.

Second, as previously indicated, the VCAA, which is 
applicable to the claim being remanded, provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  Under 38 
U.S.C.A. § 5103A, VA's duty to assist includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  In this case, a VA examination is 
necessary.  According to the evidence the veteran recently 
submitted directly to the Board, this disability now affects 
other areas of his body.    

In addition, the issue of an earlier effective date will be 
deferred because it is not possible to exclude the potential 
development of evidence which could also lead to the 
assignment of a rating in excess of 30 percent before October 
25, 2001.

This case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
skin examination.  The RO should advise 
the veteran that any failure to attend 
the scheduled examination might have an 
adverse effect on the disposition of his 
appeal.  See 38 C.F.R. § 3.655 (2003).  
The RO should forward the claims file to 
the examiner for review in conjunction 
with the examination and ask the examiner 
to confirm review of such in the written 
report.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) note all symptomatology 
associated with the veteran's 
service-connected skin disability; 




b) note all areas of the veteran's 
body affected by that disability and 
whether more than 40 percent of the 
body is affected;  whether more than 
40 percent of exposed areas are 
affected; and whether constant or 
near-constant systemic therapy such 
as corticosteroids or other immuno-
suppressive drugs have been required 
during the past 12-month period.

c) describe the severity of the 
disability in terms of how it 
affects the veteran's ability to 
function; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in his 
possession that pertains to that claim.  

3.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record, including that which 
was submitted to the Board in August 2004, 
and pursuant to all pertinent rating 
criteria.  If the benefit sought on appeal 
is 

not granted to the veteran's satisfaction, 
the RO should provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	John. E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


